DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .




Response to Amendment
Amendment filed 7/12/2022 has been entered and fully considered. Claims 1-7, 9, 11-22 and 24-30 are pending. Claims 29 and 30 are new. Claims 1, 12, 15, 21, 22, 27 and 28 are amended. No new matter is added. 

Response to Arguments
Applicant's arguments filed 7/12/2022 have been fully considered but they are not persuasive.
Applicant disagrees with Examiners characterization of Silverstrini. Silverstrini discloses an aerosol-generating system comprised of a cartridge with a first compartment, 6, containing a wicked nicotine source and a second compartment, 8, containing a wicked acid source. Figure 1 of Silverstrini shows two different compartments, 6 and 8, and paragraph [0029] clarifies that “the first compartment the second compartment of the cartridge may be arranged symmetrically with respect to each other within the cartridge. Preferably, the cartridge is substantially cylindrical and the first and second compartments are arranged symmetrically about the major axis of the cartridge. It is Applicant’s position that this teaching of Silverstrini is not readable on the claims because the element is not embedded in the smokable material. 
Examiner respectfully disagrees. Silverstrini discloses that in use, the first and second compartments are heated to a temperature above ambient temperature that enables the vapor concentrations of the nicotine and the acid in the first and second compartments to be controlled and balanced proportionally to yield an efficient reaction stoichiometry between nicotine and the acid (Paragraph [0069]), which is drawn out of the cartridge through the mouthpiece during inhalation (Paragraphs [0090], [0093]). Since both the nicotine source and acid source are vaporized and inhaled, they, together, represent the claimed smokable material. As seen in figure 1 of Silverstrini, the non-smokable thermally conductive element that houses the body of heating material, 20, is embedded between the two individual sources of smokable material. And as already noted, these individual sources of smokable material represent the claimed smokable material. Thus, the non-smokable thermally conductive element portion that holds the heating material is embedded in the smokable material. 
Applicant argues, with respect to the Mironov references, that the teachings of Mironov does not disclose a body of heating material and a thermally-conductive element. Examiner argues that the cartridge, 204, of Mironov teaches these features. Examiner has argued that the cartridge is the claimed article comprising smokable material. The area within the coil, 138, 142, 152, 162, represents the claimed heating zone. The heating zone receives the articles comprising smokable material when the cartridge is placed in this zone. Such arguments are not understood. The Examiner appears to argue that the cartridge is the non-smokable thermally-conductive element and yet has also construed this component as being the article. 
According to Mironov ‘221, the apparatus for heating the smokable material is the entire structure shown in figure 1. This structure comprises a magnetic field generator (Paragraphs [0005] and [0006]), as claimed. The cartridge, 204, within the apparatus represents the non-smokable thermally-conductive element (Paragraph [0059]) which also includes a ferrite mesh susceptor element (Paragraph [0063]-[0065]; Figures 2-4). This ferrite mesh susceptor represent the claimed body of heating material that is heatable by penetration with the varying magnetic filed. The heating zone of Mironov ‘221 is represented by the area in which the non-smokable thermally conductive element is placed (See annotated figure 6, below). 

    PNG
    media_image1.png
    312
    506
    media_image1.png
    Greyscale

The claimed “article comprising smokable material” is represented by the totality of the cartridge, rather than the individual elements thereof. The “article comprising smokable material” does not include structural features that preclude it from being made of the claimed non-smokable thermally-conductive element and the body of heating material. In other words, the claimed article can comprise these other components and still meet the limitations of the claims, so long as it also holds the smokable material. In the instant case, Mironov ‘221 discloses that the cartridge comprises the body of heating material and the wall of the cartridge (e.g., non-smokable thermally conductive element) as well as the smokable material. Thus, the cartridge of Mironov meet the limitations of the claimed body of heating material and the non-smokable thermally-conductive element in contact with the body of heating material. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
_______________________________________________________________
Claims 1-7,  9, 22 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over SILVESTRINI (US 2018/0360123) and FURSA et al. (US 2017/0055585). 
With respect to claim 1, SILVESTRINI discloses a cartridge (Abstract) for use in an aerosol-generating system, the article comprising a susceptor, 20, (Paragraph [0041], Figure 1) for heating the contents in the cartridge (Paragraphs [0041]-[0048]) and the susceptor is placed within the body of the cartridge, which is formed of aluminum (e.g., non-smokable thermally-conductive element in thermal contact with the body of heating material (Paragraph [0030]; Figure 1). As seen in figure 1 of SILVESTRINI the non-smokable thermally-conductive element is in the center of the cartridge reservoir (Figure 1) and thus the non-smokable thermally-conductive element is implicitly embedded in the smokable material. Since the smokable material is heated by the heater, it is progressively heated (e.g., heated to aerosolizing temperature). The smokable material is a liquid (Paragraph [0045]) and is thus implicitly in thermal contact with the non-smokable thermally conductive material. 
SILVESTRINI does not explicitly disclose that the susceptor is heated with a varying magnetic field. 
FURSA et al. discloses that the susceptor is magnetically permeable with an alternating field in order to produce eddy currents and heat the susceptor (Paragraph [0022]-[0027] and [0003]). It would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to ensure that the heating material of SILVESTRINI  is permeable to the varying magnetic field as taught by FURSA et al. so that the heating material can be heated by the varying magnetic field. 
With respect to claims 2 and 3, the element is in surface contact with the smokable material and heating material (SILVESTRINI; Figure 1). 
With respect to claim 4, the heating material is partially embedded in the element (SILVESTRINI; Figure 1).
With respect to claim 5, the heating element is fully embedded in the element (SILVESTRINI; Figure 1). 
With respect to claim 6, the element extends along a majority of the smokable material (SILVESTRINI; Figure 1). 
With respect to claim 7, the heating material is located at only a first end portion of the element and an opposite second end is free from the heating material (Annotated figure 1, below)
[AltContent: textbox (Second end of non-smokable thermally-conductive element)][AltContent: arrow][AltContent: oval][AltContent: textbox (First end portion of non-smokable thermally-conductive element)][AltContent: arrow][AltContent: oval]
    PNG
    media_image2.png
    356
    493
    media_image2.png
    Greyscale

With respect to claim 9, FURSA et al. discloses that the susceptor is stainless steel (Paragraph [0060]). 
With respect to claim 22, SILVESTRINI discloses a cartridge (Abstract) for use in an aerosol-generating system, the article comprising providing a susceptor, 20, (Paragraph [0041], Figure 1) for heating the contents in the cartridge (Paragraphs [0041]-[0048]) and the susceptor is placed within the provided body of the cartridge, which is formed of aluminum (e.g., non-smokable thermally-conductive element in thermal contact with the body of heating material (Paragraph [0030]; Figure 1). As seen in figure 1 of SILVESTRINI the non-smokable thermally-conductive element is in the center of the cartridge reservoir (Figure 1) and thus the non-smokable thermally-conductive element is implicitly embedded in the smokable material. Since the smokable material is heated by the heater, it is progressively heated (e.g., heated to aerosolizing temperature). The smokable material is a liquid, and is provided in the cartridge (Paragraph [0045]) and is thus implicitly in thermal contact with the non-smokable thermally conductive material. 
SILVESTRINI does not explicitly disclose that the susceptor is heated with a varying magnetic field. 
FURSA et al. discloses that the susceptor is magnetically permeable with an alternating field in order to produce eddy currents and heat the susceptor (Paragraph [0022]-[0027] and [0003]). It would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to ensure that the heating material of SILVESTRINI  is permeable to the varying magnetic field as taught by FURSA et al. so that the heating material can be heated by penetrating the susceptor with the varying magnetic field. 
With respect to claim 28, SILVESTRINI disclose that a flow of air is configured to pass through the smokable material (Figure 1; Paragraph [0090]). 
____________________________________________________________________________
Claims 11, 25, 26 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over SILVESTRINI (US 2018/0360123) and FURSA et al. (US 2017/0055585) as applied to claims 1-7,  9, 22 and 28  above, and further in view of MIRONOV et al. (US 2016/0120221).
With respect to claim 11, modified SILVESTRINI does not explicitly disclose that smokable material is a tobacco material. MIRONOV et al. discloses that the liquid smokable material is a tobacco material (Paragraph [0023], [0024]). It would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to use a tobacco material as the smokable material of modified SILVESTRINI, as taught by MIRONOV et al. so that the user can get the same flavors as smoking a traditional cigarette. 
With respect to claim 25, modified SILVESTRINI does not explicitly disclose that the heating martial has a substantially rectangular cross-section. MIRONOV et al. discloses that the susceptor is rectangular (Paragraph [0017]) and is sized to fit in a handheld system. It would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to use a small rectangular susceptor in modified SILVESTRINI, as taught by MIRONOV et al., so that it can be used in a handheld device. 
With respect to claim 26, modified SILVESTRINI does not explicitly disclose that the smokable material is non-liquid. MIRONOV et al. discloses that the smokable material is a solid (Paragraphs [0022] and [0023]). It would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to use a solid smokable material in modified SILVESTRINI, as taught by MIRONOV et al., so that the smokable material is less likely to spill from the cartridge. 
With respect to claim 30, MIRONOV et al. discloses that the liquid smokable material is a tobacco material (Paragraph [0023], [0024]). SILVERSTRINI discloses a cover, 104, circumscribing the smokable material (Figures 2-5; Paragraphs [0097]-[0101]))

_______________________________________________________________________
Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over SILVESTRINI (US 2018/0360123) and FURSA et al. (US 2017/0055585) as applied to claims 1-7,  9, 22 and 28  above, and further in view of MIRONOV et al. (US 2018/0228217).
With respect to claim 24, modified SILVESTRINI does not explicitly disclose that the thermally conductive element is planar. 
MIRONOV et al. discloses that the heating member is planar (Paragraphs [0101]-[0104]; Figures 1-3). It would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention to provide a planar thermally conductive element within the housing of modified SILVESTRINI, as taught by MIRONOV et al. so that the various chambers can be divided from each other. 




_______________________________________________________________________
Claims 12, 13, 16-19 and 21  is/are rejected under 35 U.S.C. 103 as being unpatentable over MIRONOV et al. (US 2016/0120221) in view of MIRONOV et al. (US 2018/0228217) and FURSA et al. (US 2017/0055585)

With respect to claim 12, MIRONOV et al. discloses an aerosol generating apparatus (Title; Abstract) comprising a magnetic field generator for generating a varying magnetic field (Paragraphs [0005] and [0006]); a ferrite mesh susceptor element (e.g., body of heating material) (Abstract; Paragraph [0059]) that is heatable in a varying magnetic field; cartridge (e.g., a non-smokable  element), 204, in contact with the heating material (Paragraphs [0063]-[0064]; Figures 5-7); and a smokable material in thermal contact with the element and arranged to be heated (Paragraphs [0068], [0071] and [0075]). MIRONOV et al. further discloses a heating zone (e.g., area within the coil, 138, 142, 152, 162 in which the cartridge is placed (Figures 6, 7, 10 and 13). Since the heat is generated within this zone, it is implicitly in thermal contact and progressively heated (e.g., by heating up) since the heated aerosol is passed through this zone. 
MIRONOV et al. does not explicitly disclose that the non-smokable element is thermally conductive. MIRONOV et al. ‘217 discloses that the cartridge materials (e.g., non-smokable element) are thermally conductive to support homogeneous heat temperature distribution in the compartment (Paragraphs [0074]-[0078]). It would have been obvious to one having ordinary skill in the art, prior to the effective filing date in the claimed invention, to use thermally conductive material for the non-smokable element of MIRONOV et al., as taught by MIRONOV et al. ‘217 so that the heat is transferred from the heating material in a progressive way (e.g., heating up) so that the smokable material which is in thermal contact therewith can be heated in a more homogeneous progressive manner (e.g.., heating up). 
MIRONOV et al. does not explicitly disclose that the heating material is penetrated by the magnetic field. 
FURSA et al. discloses that the susceptor is magnetically permeable in order to produce eddy currents and heat the susceptor (Paragraph [0022]). It would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to ensure that the heating material of MIRONOV et al.is permeable to the varying magnetic field as taught by FURSA et al. so that the heating material can be heated by the varying magnetic field. 
With respect to claim 13, the heating material is partially embedded in the element (MIRONOV et al.; Figures 7, 10 and 13).
With respect to claim 16, the heating element projects into the heating zone (MIRONOV et al.; Figures 7 and 10). 
With respect to claim 17, MIRONOV et al. discloses that the heating element extends around the cartridge and the coil surround the heating element (Paragraph [0073]; Figures 10 and 11). Thus, the heating element extends around the inside of the heating zone. 
With respect to claim 18, the elements extends beyond the heating zone (MIRONOV et al.; Figures 7 and 10). 
 With respect to claim 19, MIRONOV et al. discloses that the cartridge has an opening in the area of the heating material (paragraph [0073]). Thus, the area of the cartridge with the opening necessarily has a different thermal mass given that there is less mass of the cartridge in this area than the areas without the opening. 
With respect to claim 21, MIRONOV et al. discloses an aerosol generating apparatus (Title; Abstract) comprising an article comprising smokable material (Paragraph [0022]); a magnetic field generator for generating a varying magnetic field (Paragraphs [0005] and [0006]); a ferrite mesh susceptor element (e.g., body of heating material) (Abstract; Paragraph [0059]) that is heatable in a varying magnetic field; cartridge (e.g., a non-smokable  element), 204, in contact with the heating material (Paragraphs [0063]-[0064]; Figures 5-7); and a smokable material in thermal contact with the element and arranged to be heated (Paragraphs [0068], [0071] and [0075]). MIRONOV et al. further discloses a heating zone (e.g., area within the coil, 138, 142, 152, 162 in which the cartridge is placed (Figures 6, 7, 10 and 13). Since the heat is generated within this zone, it is implicitly in thermal contact and progressively heated (e.g., by heating up) since the heated aerosol is passed through this zone. 
MIRONOV et al. does not explicitly disclose that the non-smokable element is thermally conductive. MIRONOV et al. ‘217 discloses that the cartridge materials (e.g., non-smokable element) are thermally conductive to support homogeneous heat temperature distribution in the compartment (Paragraphs [0074]-[0078]). It would have been obvious to one having ordinary skill in the art, prior to the effective filing date in the claimed invention, to use thermally conductive material for the non-smokable element of MIRONOV et al., as taught by MIRONOV et al. ‘217 so that the heat is transferred from the heating material in a progressive way (e.g., heating up) so that the smokable material which is in thermal contact therewith can be heated in a more homogeneous progressive manner (e.g.., heating up). 
MIRONOV et al. does not explicitly disclose that the heating material is penetrated by the magnetic field. 
FURSA et al. discloses that the susceptor is magnetically permeable in order to produce eddy currents and heat the susceptor (Paragraph [0022]). It would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to ensure that the heating material of MIRONOV et al.is permeable to the varying magnetic field as taught by FURSA et al. so that the heating material can be heated by the varying magnetic field. 


_________________________________________________________________________
Claims 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over MIRONOV et al. (US 2016/0120221) in view of MIRONOV et al. (US 2018/0228217) and FURSA et al. (US 2017/0055585) as applied to claims 1-4, 6, 9, 11-13, 16-19, 21-26 and 28 above, and further in view of SILVESTRINI (US 2018/0360123).
With respect to claim 14, modified MIRONOV et al. does not explicitly disclose that the heating material is fully embedded in the element. SILVESTRINI discloses that the susceptor is fully (Figure 1) embedded in the cavity, 18 (Paragraph [0091] [0096]). It would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to fully embed the susceptor of modified MIRONOV et al. in the element, as taught by SILVESTRINI so that it is protected against adverse conditions which may affect the efficiency of the inductive heating. 
With respect to claim 15, modified MIRONOV et al. does not explicitly disclose that the heating material is located only at a first end portion and an opposite second end portion is free of the heating material. SILVESTRINI shows that the heating material, 20, is provided in a first and portion and not the second (Figure 1). 
[AltContent: textbox (Second end portion)][AltContent: arrow][AltContent: textbox (First end portion)][AltContent: arrow][AltContent: oval][AltContent: oval]
    PNG
    media_image3.png
    369
    544
    media_image3.png
    Greyscale



_______________________________________________________________________
Claim 27  is/are rejected under 35 U.S.C. 103 as being unpatentable over SILVESTRINI (US 2018/0360123) and FURSA et al. (US 2017/0055585) as applied to claims 1-7,  9, 22 and 28  above, and further in view of SCATTERDAY (US 8,807,140).
With respect to claim 27, modified SILVESTRINI does not explicitly disclose the claimed cover. SCATTERDAY discloses a cover for an electronic cigarette that simulates the texture of a traditional cigarette. The cover comprises free ends configured to overlap and adhere to one another and circumscribes the electronic cigarette (Column 4, lines 1-15 and 30-55; Figures 2 and 3). It would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to provide a cover that circumscribes the entire electronic vaporizer of modified SILVESTRINI, by adhering overlapping free ends of the cover to one another, as taught by SCATTERDAY, so that the device appears as a traditional cigarette. 





Allowable Subject Matter
Claims 20 and 29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art does not explicitly teach or suggest having the heating material in contact with only the first thinner portion and is free in the second thicker portion, per se. Moreover, the prior art does not explicitly disclose that the smokable material encircles the non-smokable thermally-conductive element along a full length thereof. SILVERSTRINI discloses that the smokable material is divided into two separate compartments, 6 and 8, by the body of heating material. Thus, the non-smokable thermally-conductive element that holds the heating material isn’t necessarily encircled by the smokable material. 


 Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX B EFTA whose telephone number is (313)446-6548. The examiner can normally be reached 8AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Tucker can be reached on 571-272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEX B EFTA/Primary Examiner, Art Unit 1745